United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Charlotte, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-548
Issued: November 16, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On January 20, 2012 appellant filed a timely appeal from an August 17, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying his traumatic
injury claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained a
right knee injury in the performance of duty on June 28, 2011.
1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence after OWCP rendered its August 17, 2011
decision. The Board’s jurisdiction is limited to reviewing the evidence that was before OWCP at the time of its final
decision. Therefore, this additional evidence cannot be considered by the Board. 20 C.F.R. § 510.2(c)(1); Dennis E.
Maddy, 47 ECAB 259 (1995); James C. Campbell, 5 ECAB 35, 36 n.2 (1952). Appellant may submit this evidence
to OWCP, together with a formal request for reconsideration, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§ 10.606(b)(2).

FACTUAL HISTORY
On June 28, 2011 appellant, then a 58-year-old city carrier, filed a traumatic injury claim
(Form CA-1) alleging that he sustained a right knee injury on that same date when he was
walking up the stairs (three steps) to a residence and felt his right knee tighten up as he
approached the top step. He stated that when he went up to the next step his knee began to
tighten up even more. Appellant reported that the incident happened at 11:35 a.m. while
delivering mail and informed his supervisor at 11:40 a.m. on that same date. He first received
medical care on June 28, 2011. On the reverse of the claim form, appellant’s supervisor noted
that appellant’s injury occurred in the performance of duty, but also noted that it was not a jobrelated incident because “no debris or loose [particles] found in walking path, steps evenly in
height and alignment, all steps secured in place.”
By letter dated June 30, 2011, Jesse L. Flowers, a USPS investigator, reported that he
investigated the residence where appellant alleged to have injured himself at 11:45 a.m. on
June 28, 2011, immediately after the incident. He noted that appellant stated that his right knee
almost gave out as he got to the top of the stairs. Mr. Flowers stated that inspection of the area
showed three steps which were intact, aligned and secure, and that all bricks and stones were
cemented in place. He further stated that appellant’s shoes did meet USPS safety regulations.
By letter dated July 1, 2011, the employing establishment controverted the claim stating
that the investigation did not show any deterioration or obstruction on the steps on which
appellant allegedly injured himself.
On July 1, 2011 the employing establishment issued a Form CA-16 authorizing the North
Cross Medical Center to furnish appellant medical treatment for his right knee injury.
In two narrative statements dated July 28, 2011, appellant reported that, while delivering
mail, his right knee almost gave out on him as he reached the top of the stairs. He stated that his
foot slipped on a piece of slate that had broken loose from the top of the stairs which was part of
the slated rock from the stairs. Appellant reported that as he tried to go down the stairs his knee
felt like it wanted to give out again. As he tried to walk, his right knee became stiffer. Appellant
stated that Mr. Flowers found no problems with the stairs and porch. He reported, however, that
there were loose slates on the stairs and the top of the porch which had begun to chip away and
break in plates. Appellant stated that he had no prior injuries to his right knee.
By letter dated July 8, 2011, OWCP informed appellant that the evidence received was
insufficient to support his claim. It requested additional factual and medical evidence and asked
that he respond to the provided questions within 30 days.
In duty status reports (Form CA-17) dated June 28 to August 2, 2011, Dr. Mark T. Le,
Board-certified in internal medicine, reported that, on June 28, 2011, appellant walked up three
steps and felt his right leg tighten around the knee cap when he reached the top of the stairs. He
noted knee pain and weakness and diagnosed trauma to the knee. Dr. Le stated that the diagnosis
was due to the employment injury and restricted appellant from returning to work until August 3,
2011 under modified duty.

2

In an attending physician’s report, Dr. Le stated that appellant’s right knee hurt when
standing for too long and gave out from the June 28, 2011 injury. He noted weakness in the
meniscus and tendon and diagnosed torn meniscus. Dr. Le recommended a magnetic resonance
imaging (MRI) scan to confirm the diagnosis. He checked the box marked “yes” when asked if
the condition was caused or aggravated by the employment activity.
In a July 19, 2011 unsigned draft medical report from Northcross Medical Center, it was
noted that appellant hurt his knee and “remembered that when he stepped off the truck it hurts
more.” It was also reported that appellant “accounted for the fact that there were some steps that
were not well built and he had to put pressure and stress on it” and that he had this problem since
June 28, 2011. An MRI scan was recommended and a diagnosis of trauma to the knee and
ligament tear was noted.
By decision dated August 17, 2011, OWCP denied appellant’s claim finding that the
evidence did not establish that the incident occurred as alleged. It also noted that appellant failed
to establish a diagnosed medical condition causally related to the alleged employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged and that any
disability or specific condition for which compensation is claimed are causally related to the
employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or occupational disease.4
In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred.5 The second
component is whether the employment incident caused a personal injury and generally can be
established only by medical evidence.
When an employee claims that he or she sustained an injury in the performance of duty
he or she must submit sufficient evidence to establish that he or she experienced a specific event,
incident or exposure occurring at the time, place and in the manner alleged. He or she must also
establish that such event, incident or exposure caused an injury.6 Once an employee establishes
3

Gary J. Watling, 52 ECAB 278 (2001); Elaine Pendleton, 40 ECAB 1143, 1154 (1989).

4

Michael E. Smith, 50 ECAB 313 (1999).

5

Elaine Pendleton, supra note 3.

6

See generally John J. Carlone, 41 ECAB 354 (1989); see also 5 U.S.C. § 8101(5) (injury defined); 20 C.F.R.
§ 10.5(q) and (ee) (1999) (occupational disease or illness and traumatic injury defined). See Victor J. Woodhams, 41
ECAB 345 (1989) regarding a claimant’s burden of proof in an occupational disease claim.

3

that he or she sustained an injury in the performance of duty, he or she has the burden of proof to
establish that any subsequent medical condition or disability for work, for which he or she claims
compensation is causally related to the accepted injury.7
To establish that an injury occurred as alleged, the injury need not be confirmed by
eyewitnesses, but the employee’s statements must be consistent with the surrounding facts and
circumstances and his subsequent course of action. In determining whether a case has been
established, such circumstances as late notification of injury, lack of confirmation of injury, and
failure to obtain medical treatment may, if otherwise unexplained, cast substantial doubt on the
employee’s statements. The employee has not met his burden when there are such
inconsistencies in the evidence as to cast serious doubt on the validity of the claim.8
To establish a causal relationship between the condition, as well as any attendant
disability claimed and the employment event or incident, the employee must submit rationalized
medical opinion evidence based on a complete factual and medical background, supporting such
a causal relationship.9 The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant. This medical opinion
must include an accurate history of the employee’s employment injury and must explain how the
condition is related to the injury. The weight of medical evidence is determined by its reliability,
its probative value, its convincing quality, the care of analysis manifested and the medical
rationale expressed in support of the physician’s opinion.10
ANALYSIS
The Board finds that appellant failed to establish that he sustained a right knee injury in
the performance of duty on June 28, 2011.
Appellant must establish all of the elements of his claim in order to prevail. He must
prove his employment, the time, place and manner of injury, a resulting personal injury and that
his injury arose in the performance of duty. In its August 17, 2011 decision, OWCP found that
appellant did not establish that the incident occurred at the time, place and in the manner alleged.
The Board finds, however, that the evidence of record is sufficient to establish that appellant
experienced knee tightening as he climbed up and down stairs while delivering mail on
June 28, 2011.
Appellant alleged that he injured his right knee at work on June 28, 2011 when he was
walking up three steps and he felt his knee tighten as he approached and then as he reached the
top step. He has also explained that his knee tightened up again as he walked down the stairs.
7

Supra note 4.

8

Betty J. Smith, 54 ECAB 174 (2002).

9

See 20 C.F.R. § 10.110(a); John M. Tornello, 35 ECAB 234 (1983).

10

James Mack, 43 ECAB 321 (1991).

4

The duty status reports from Dr. Le are consistent in noting that appellant felt his knee tighten
after he walked up three steps. Further, appellant sought medical treatment and timely filed his
claim on the same date as the incident. The employing establishment controverted the claim and
sent Mr. Flowers to investigate the premises where appellant alleged to have injured himself.
Mr. Flowers stated that there were three steps which were intact, aligned and secure, and that all
of the bricks and stones were cemented in place. Appellant later submitted a July 28, 2011
narrative statement where he reported that his right knee almost gave out as he got to the top of
the steps because his foot slipped on a piece of slate that had broken loose. Despite this, his
subsequent statement that there was a loose piece of slate does not cast such inconsistencies as to
cast doubt that appellant did in fact climb the stairs while delivering mail. Though Mr. Flower’s
report states that the stones and bricks were secure with no obstructions on the steps, appellant
has consistently stated that his right knee gave out when he was climbing the steps. A loose
piece of slate could have been present at the time appellant climbed the steps, which was not
visable during the subsequent investigation. Whether there was an obstruction present or not,
this does not preclude the fact that appellant could have injured his right knee from the act of
climbing the stairs. The fact that appellant later mentioned stepping on a piece of loose slate
does not, by itself justify OWCP’s finding that the June 28, 2011 incident, namely that
appellant’s right knee gave out while walking up the stairs, did not occur as alleged.11
The Board notes that OWCP also based its fact of injury denial on an unsigned July 19,
2011 draft of a medical report. The draft report noted that appellant complained of knee pain and
“remembered that when he stepped off the truck it hurts more.” This statement is equivocal as it
can be read to mean that appellant felt pain stepping off a truck after the June 28, 2011
employment incident had already occurred. The draft goes on to state that appellant “accounted
for the fact that there were some steps that were not well built and he had to put pressure and
stress on it” and that he had this problem since June 28, 2011.
Given that appellant has established that he felt his knee give out while climbing up and
down stairs while delivering mail on June 28, 2011, the question becomes whether this incident
caused him an injury. In duty status reports and attending physician report forms dated June 28
to August 2, 2011, Dr. Le reported that on June 28, 2011, appellant walked up three steps and
felt his right leg tighten around the knee cap when he reached the top. He noted weakness in the
meniscus and tendon and diagnosed torn meniscus. Dr. Le recommended an MRI scan to
confirm his diagnosis and checked the box marked “yes” when asked if the condition was caused
or aggravated by the employment activity.
The Board finds that the opinion of Dr. Le is not well rationalized. Dr. Le did not
provide any detail regarding appellant’s medical condition. His diagnosis of torn meniscus is
speculative and has not been substantiated with diagnostic testing. Further, Dr. Le failed to
provide any examination findings regarding appellant’s right knee injury to establish a firm
medical diagnosis. Though he concluded, by check mark, that causal connection exists between
appellant’s condition and the June 28, 2011 employment incident, the medical forms provide no
support for that conclusion. Causal relationship is a medical issue and the medical evidence
generally required to establish causal relationship is rationalized medical opinion evidence.
11

See Willie J. Clements, 43 ECAB 244 (1991).

5

Rationalized medical opinion evidence is medical evidence which provides a physician’s
medical explanation as to how the employment incident would have physiologically caused the
diagnosed condition. The opinion of the physician must be based on a complete factual and
medical background of the employee and must be one of reasonable medical certainty.12 The
Board has held that an opinion on causal relationship, which consists only of a physician
checking “yes” to a medical form report question on whether the claimant’s condition or
disability was related to the history, is of diminished probative value.13
Dr. Le’s medical notes do not constitute probative medical evidence because they fail to
provide a clear diagnosis and do not adequately explain, with medical rationale, the cause of
appellant’s injury.14
An award of compensation may not be based on surmise, conjecture or speculation.15 To
establish causal relationship, appellant must submit a physician’s report in which the physician
reviews those factors of employment alleged to have caused his condition and, taking these
factors into consideration, as well as findings upon examination and appellant’s medical history,
explain how these employment factors caused or aggravated any diagnosed condition, and
present medical rationale in support of his opinion.16 Where an appellant fails to submit such
medical evidence, he or she has not established that the injury occurred as alleged.17
In the instant case, the record is without rationalized medical evidence establishing a
causal relationship between the June 28, 2011 employment incident and appellant’s alleged right
knee injury. Appellant may submit additional evidence, together with a written request for
reconsideration, to OWCP within one year of the Board’s merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.606 and 10.607.
Although OWCP denied appellant’s claim of injury, it did not adjudicate the issue of
whether he should be reimbursed for incurred medical expenses. The employing establishment
authorized treatment with a CA-16 form on July 1, 2011. A properly executed CA-16 form
creates a contractual obligation, which does not involve the employee directly, to pay the cost of
the examination or treatment regardless of the action taken on the claim.18 OWCP did not
address this issue in its decision.

12

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, supra note 6.

13

Lucrecia M. Nelson, 42 ECAB 583, 594 (1991).

14

Ceferino L. Gonzales, 32 ECAB 1591 (1981).

15

D.D., 57 ECAB 734 (2006).

16

See Robert Broome, 55 ECAB 339 (2004).

17

Tracey P. Spillane, 54 ECAB 608 (2003); 5 U.S.C. § 8101(5).

18

See M.M., Docket No. 11-1544 (issued March 12, 2012); Elaine M. Kreymborg, 41 ECAB 256 (1989).

6

CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he
sustained a right knee injury causally related to the accepted June 28, 2011 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the August 17, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed, as modified.
Issued: November 16, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

